Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 1 of 19




              %*)+*,(-& &.'($(- "#"
Filing Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 2 of 19
       # 116428149   E-Filed 11/10/2020 12:16:06 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        MANUEL ALBELO
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       MASON VITAMINS, INC.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        # $8,000 or less
        # $8,001 - $30,000
        $ $30,001- $50,000
        # $50,001- $75,000
        # $75,001 - $100,000
        # over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 3 of 19




   CIRCUIT CIVIL

   # Condominium
   # Contracts and indebtedness
   # Eminent domain
   # Auto negligence
   # Negligence—other
         # Business governance
         # Business torts
         # Environmental/Toxic tort
         # Third party indemnification
         # Construction defect
         # Mass tort
         # Negligent security
         # Nursing home negligence
         # Premises liability—commercial
         # Premises liability—residential
   # Products liability
   #   Real Property/Mortgage foreclosure
           # Commercial foreclosure
           # Homestead residential foreclosure
           # Non-homestead residential foreclosure
           # Other real property actions

   #Professional malpractice
         # Malpractice—business
         # Malpractice—medical
         # Malpractice—other professional
   $ Other
         # Antitrust/Trade regulation
         # Business transactions
         # Constitutional challenge—statute or ordinance
         # Constitutional challenge—proposed amendment
         # Corporate trusts
         $ Discrimination—employment or other
         # Insurance claims
         # Intellectual property
         # Libel/Slander
         # Shareholder derivative action
         # Securities litigation
         # Trade secrets
         # Trust litigation


   COUNTY CIVIL

   # Small Claims up to $8,000
   # Civil
   # Real property/Mortgage foreclosure
                                                     -2-
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 4 of 19



   # Replevins
   # Evictions
         # Residential Evictions
         # Non-residential Evictions
   # Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes # No $

           IV.   REMEDIES SOUGHT (check all that apply):
           $ Monetary;
           # Nonmonetary declaratory or injunctive relief;
           # Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   # yes
                   $ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   $ no
                   # yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 $ yes
                 # no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Henry Hernandez                          Fla. Bar # 542601
                  Attorney or party                                      (Bar # if attorney)

  Henry Hernandez                                  11/10/2020
   (type or print name)                            Date




                                                   -3-
Filing Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 5 of 19
       # 116428149   E-Filed 11/10/2020 12:16:06 PM


                      IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                     CASE NO.:

        MANUEL ALBELO,

               Plaintiff,

        v.

        MASON VITAMINS, INC.
        a Florida corporation,

               Defendant.
                                                         /

                                                 COMPLAINT

               Plaintiff, Manuel Albelo, under the Age Discrimination in Employment Act (ADEA) (29

        U.S.C. § 621 et seq.), files this Complaint against Defendant, Mason Vitamins, Inc. and alleges,

        as follows:

                                  PARTIES, JURISDICTION, AND VENUE

        1.     This is an action for damages, in which the amount in controversy is in excess of Thirty

               Thousand and No/100 ($30,000.00) Dollars, exclusive of interest, court costs, and

               attorney’s fees.

        2.     Defendant was a Florida corporation, authorized to conduct and conducting business in

               Miami-Dade County, Florida.

        3.     At all material times, Plaintiff was sui juris and a resident of Miami-Dade County,

               Florida.

        4.     Venue is proper in Miami-Dade County, Florida as the events or omissions giving rise to

               the claims occurred in this county.
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 6 of 19




                                    GENERAL ALLEGATIONS

   5.    Upon information and belief, Plaintiff worked for Defendant as a senior purchasing

         manager for over thirty-eight (38) years from approximately January 17, 1981 through June

         7, 2019.

   6.    Even into his sixties, Plaintiff continued to make positive contributions to the company.

   7.    Towards the end of Plaintiff’s employment, Defendant began assigning younger,

         unqualified employees to shadow him.

   8.    Additionally, Defendant continuously made references to Plaintiff’s anticipated retirement,

         despite him never expressing a desire to retire.

   9.    On June 7, 2019, at approximately 10:53 am, Plaintiff sent an email to Defendant stating:

         “I will be out the rest of the day and I will come back like always on Monday.”

   10.   Two hours later, at approximately 12:55 pm, Defendant’s senior manager of HR and

         general affairs, Delmy P. Talavera (“Talavera”), sent out a company-wide email stating:

         “Manny Albelo verbally presented his resignation as Sr Manager. We have
         accepted his resignation effective immediately, thus he will not be reporting to work
         on Monday.”

   11.   During the time in-between Plaintiff’s email at 10:53 am and Talavera’s email at 12:55

         pm, Plaintiff did not express any desire to retire.

   12.   The information contained in Talavera’s email was widely inaccurate and grossly falsified.

   13.   The email was sent out to the entire company in order to force Plaintiff into retirement.

   14.   The email was sent out in order to discharge Plaintiff, while also disguising Defendant’s

         discriminatory motive.




                                                   2
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 7 of 19




   15.   Upon information and belief, Plaintiff was replaced by either Rene Gillete, an employee

         twenty (20) to thirty (30) years younger than him, or by Freddy de Cordova, an employee

         about fifteen (15) years younger than him.

   16.   Despite having thirty-eight (38) years’ worth of experience with Defendant and despite still

         possessing the ability to do the job, Plaintiff was discriminated against and discharged due

         to his age.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

   17.   On March 3, 2020, Plaintiff filed a Charge of Discrimination with the Equal Employment

         Opportunity Commission (EEOC).

   18.   On September 21, 2020, the EEOC provided Plaintiff with a Notice of Right to Sue

         (attached hereto as Exhibit A).

   19.   The Notice of Right to Sue granted Plaintiff the right to file a lawsuit under the ADEA in

         federal or state court within ninety (90) days of receipt of the Notice.

                                         COUNT I
                                AGE DISCRIMINATION (ADEA)

   20.   Plaintiff re-alleges the allegations in paragraphs one (1) through nineteen (19) above.

   21.   This is an action against Defendant for age discrimination in violation of the ADEA.

   22.   Defendant was an “employer” under the ADEA as defined by 29 U.S.C. § 630(b).

   23.   Plaintiff was an “employee” under the ADEA as defined by 29 U.S.C. § 630(f).

   24.   Plaintiff was a member of the protected group over the age of forty, as he was sixty-seven

         (67) years old at the time of the discrimination.

   25.   Plaintiff was subject to an adverse employment action as he was discharged by Defendant,

         who falsely portrayed it as a resignation.




                                                      3
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 8 of 19




   26.   Plaintiff’s position was filled by a substantially younger individual as it is believed that he

         was replaced by either Rene Gillete, an employee twenty (20) to thirty (30) years younger

         than him, or by Freddy de Cordova, an employee about fifteen (15) years younger than

         him.

   27.   Plaintiff was qualified to do the job from which he was discharged as demonstrated by the

         fact that he was in a senior position and had held that position for an extensive amount of

         time.

   28.   Additionally, the fact that Plaintiff was employed by Defendant for a total of over thirty-

         eight (38) years further demonstrates that Plaintiff was capable and qualified.

   29.   Plaintiff suffered damages as a result of Defendant’s unlawful discriminatory actions,

         including past and future lost wages and benefits and the costs of bringing this action.

   30.   Defendant willfully violated Plaintiff’s rights under the ADEA and, as a result, is liable for

         liquidated damages.

                                   COUNT II
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   31.   Plaintiff re-alleges the allegations in paragraphs one (1) through nineteen (19) above.

   32.   Defendant’s conduct was intentional or reckless that it intended its behavior when it knew

         or should have known that emotional distress would likely result to Plaintiff.

   33.   The wrongdoer’s conduct was intentional or reckless, that is, it intended its behavior when

         it knew or should have known that emotional distress would likely result to Plaintiff.

   34.   The conduct is so outrageous, that it goes beyond all bounds of decency, and is odious and

         utterly intolerable in a civilized community.

   35.   The conduct caused emotional distress to Plaintiff.

   36.   The emotional distress to Plaintiff is severe.



                                                   4
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 9 of 19




   37.   The Plaintiff has been damaged by the actions of Defendant and has been thus damaged.

   38.   Further, the actions of the Defendant were intentional, willful, wanton, malicious, and,

         performed with a reckless disregard for the rights of the Plaintiff, therefore, Plaintiff

         reserves the right to amend this Complaint to seek punitive damages against Defendant

         pursuant to Fla. Stat. §768.72.

                            PLAINTIFF’S DEMAND FOR JURY TRIAL

   39.   Plaintiff hereby demands a jury trial of all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

            A. Award Plaintiff for his past and future loss of wages and benefits, plus interest;

            B. Order Defendant to reinstate Plaintiff to a position comparable to his former

                position or, in lieu of reinstatement, award him front pay (including benefits);

            C. Award Plaintiff liquidated damages, equal to the sum amount of backpay and

                interest;

            D. Enter judgment for damages for intentional infliction of emotional distress;

            E. Award Plaintiff all costs and reasonable attorneys’ fees incurred in connection with

                this action;

            F. Grant Plaintiff such additional or alternative relief as the Court deems just and

                proper.




                                                    5
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 10 of 19




   Respectfully submitted this 10th day of November 2020.


                                                     By: /s/ Henry Hernandez
                                                     Henry Hernandez, Esq.
                                                     Florida Bar No. 542601
                                                     Law Office of Henry Hernandez, P.A.
                                                     2655 S. Le Jeune Road, Suite 802
                                                     Coral Gables, FL 33134
                                                     Email: Henry@HHLAWFLORIDA.com
                                                     Tel: 305.771.3374

                                                     By: /s/ Monica Espino
                                                     Monica Espino, Esq.
                                                     Florida Bar No. 834491
                                                     Espino Law
                                                     2655 S. Le Jeune Road, Suite 802
                                                     Coral Gables, FL 33134
                                                     Email: me@espino-law.com
                                                     Tel: 305.704.3172

                                                     Attorneys for Plaintiff




                                                 6
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 11 of 19
                                                                       Exhibit A
FilingCase 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 12 of 19
       # 116882192  E-Filed 11/18/2020 12:57:55 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                         CASE NO.: 2020-024189-CA-01

        MANUEL ALBELO,

               Plaintiff,

        v.

        MASON VITAMINS, INC.
        a Florida corporation,

               Defendant.
                                                           /

                                                    SUMMONS
        To Each Sheriff of the State:

               YOU ARE COMMANDED to serve this summons and a copy of the Complaint in this
        action on Defendant:

               MASON VITAMINS, INC.,
               c/o its Registered Agent, NRAI SERVICES, INC
               1200 South Pine Island Road
               Plantation, FL 33324


               A lawsuit has been filed against you. You have 20 Calendar Days after this summons is

        served on you to file a written response to the attached Complaint with the clerk of this court. A

        phone call will not protect you; your written response, including the case number given above

        and the names of the parties, must be filed if you want the Court to hear your side of the case. If

        you do not file your response on time, you may lose the case, and your wages, money and

        property may thereafter be taken without further warning from the Court. There are other legal

        requirements. You may want to call an attorney right away. If you do not know an attorney, you

        may call an attorney referral service or a legal aid office (listed in the phone book).
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 13 of 19




          If you choose to file a written response yourself, at the same time you file your written

   response to the court you must also mail or take a copy of your written responses to the

   Plaintiff’s Attorney’s named below:


                                                                By: /s/ Henry Hernandez
                                                                Henry Hernandez, Esq.
                                                                Florida Bar No. 542601
                                                                Law Office of Henry Hernandez,
                                                                P.A.
                                                                Co-Counsel for Plaintiff
                                                                2655 Le Jeune Road, Suite 802
                                                                Coral Gables, Florida 33134
                                                                T.: 305.771.3374
                                                                e.: Henry@HHLAWFLORIDA.com


                                                                By: /s/ Monica Espino
                                                                Monica Espino, Esq.
                                                                Florida Bar No. 834491
                                                                Espino Law
                                                                2655 S. Le Jeune Road, Suite 802
                                                                Coral Gables, FL 33134
                                                                Tel.: 305.704.3172
                                                                Fax: 305.722.7378
                                                                Email: me@espino-law.com
                                                                Secondary: legal@espino-law.com
                                                                Co-Counsel for Plaintiff


   TO THE STATE OF FLORIDA

   TO EACH SHERIFF OF THE STATE: You are commanded to serve this Summons and a
   copy of the Complaint in this lawsuit on the above-named Defendant.

          DATED ON ______________________, 2020.



                                                Clerk of said Court

                                                By:___________________________
                                                      Deputy Clerk
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 14 of 19
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 15 of 19
FilingCase 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 16 of 19
       # 117264832  E-Filed 11/25/2020 11:11:21 AM
    Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 17 of 19
Filing # 117273904 E-Filed 11/25/2020 12:24:17 PM
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 18 of 19
Case 1:20-cv-25074-PCH Document 1-2 Entered on FLSD Docket 12/14/2020 Page 19 of 19
